IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-50121
                          Summary Calendar
                       _____________________

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

GREGORIO CASILLAS, JR.,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                  USDC No. EP-99-CR-1188-ALL-DB
_________________________________________________________________
                         October 17, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gregorio Casillas, Jr. argues that the district court abused

its discretion in denying his motions to continue his suppression

hearing and his trial date.   Casillas argues that if he had been

given the opportunity to take a second polygraph examination, it is

likely that it would have produced evidence favorable to the

defense.

     “This court will reverse a district court’s decision denying

a defendant’s motion for continuance only when the district court

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
has abused its discretion and the defendant can establish that he

suffered serious prejudice.” United States v. Scott, 48 F.3d 1389,

1393 (5th Cir. 1995).   The district court permitted Casillas to

take a polygraph test prior to trial, and the test did not produce

a conclusive result that Casillas was truthful in his assertion

that he had not given consent to a search of his apartment.

Because the test did not result in conclusive evidence, Casillas

has not shown that he suffered serious prejudice as a result of the

district court’s refusal to continue the suppression hearing and

his trial to allow him another opportunity to attempt to obtain

favorable polygraph results.   The district court did not abuse its

discretion in denying Casillas’s motions for a continuance.

                                                  A F F I R M E D.




                                 2